499 Pa. 380 (1982)
453 A.2d 922
Glenn Lee JOHNSON, Petitioner
v.
COMMONWEALTH of Pennsylvania.
Supreme Court of Pennsylvania.
December 16, 1982.


*381 ORDER
PER CURIAM:
Petition for allowance of appeal granted. As the record establishes that the indecent assault conviction should have been merged with the conviction of rape, the order of the Superior Court is vacated insofar as it affirms the judgment of sentence imposed on the charge of indecent assault, and that judgment of sentence is vacated. See Commonwealth v. Houtz, 496 Pa. 345, 437 A.2d 385 (1981); Commonwealth v. Tarver, 493 Pa. 320, 426 A.2d 569 (1981). The order of the Superior Court is affirmed insofar as it affirms the judgment of sentence imposed on the charge of rape.
Order of the Superior Court modified. As modified, order affirmed.
McDERMOTT, J., did not participate in the consideration or decision of this case.